Guerry, J.
Only the 3d headnote needs elaboration. Some of the notes sued on in this case depended for their maturity upon the maker’s default in the payment of another note of the same series as to which default had been made, and also upon the holder’s election thereupon to declare the whole indebtedness due. The filing of the suit upon the entire series amounted to such election. Under the rules of practice as laid down in the act creating the city court of Decatur, where such suit is marked in default, verdict may be taken at the first term. Such a suit, however, is not a suit on an unconditional contract in writing, and a verdict should have been *648taken on which' to base the judgment, and it was error for the court to render a judgment without first having had the verdict of a jury upon which to base it. Rodgers v. Caldwell, 112 Ga. 635 (37 S. E. 865); Dye v. Garrett, 78 Ga. 471 (3 S. E. 692); Civil Code (1910), §§ 5660, 5662; Howard v. Wellham, 114 Ga. 934 (41 S. E. 62).

Judgment reversed.


Broyles, C. J., and MacIntyre, J., concur.